Citation Nr: 1210000	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-38 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this matter in September 2010 for additional development, which has been completed.


FINDING OF FACT

The Veteran's right shoulder disability did not have onset during or as a result of service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.              §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Personnel records show that the Veteran was awarded the Purple Heart in 1966 due to a left shoulder shrapnel wound; however, service treatment records fail to show treatment of the right shoulder during service.  The April 1967 separation examination indicates no musculoskeletal disabilities.  All testing was noted as normal.  The accompanying report of medical history does not show right shoulder complaints, injury or treatment.  His DD-214 separation document shows that he was awarded the Vietnam Service Medal, Vietnam Campaign Medal, Purple Heart, Combat Infantryman's Badge, and National Defense Service Medal.

The Veteran had a VA examination in November 2008 at which time he reported that during service, he was in an armored personnel carrier when it hit a mine and threw him against a machine gun shield, resulting in a dislocated right shoulder.  

In this regard, the Board must note that this claim of an injury during service is not in dispute. 

Following this injury, the Veteran returned to unrestricted duty about one month afterward.  

The examiner reviewed the claims file and noted that the Veteran had been awarded a Purple Heart for a left shoulder injury that occurred in June 1966 but that the records were silent for complaints or treatment of either shoulder.  The Veteran reported that he received the Purple Heart as a result of right shoulder complaints made in the past five years.  He said he was evaluated by his primary care doctor five years ago and was treated with physical therapy.  The examiner diagnosed right shoulder stable joint impingement syndrome with acromioclavicular arthritis but said that the evidence showed no right shoulder problem during service.  The image study showed bilateral shoulder acromioclavicular changes consistent with aging and not trauma.  

Based on the foregoing, he opined that the right shoulder condition is not the result of service.

In his notice of disagreement and substantive appeal, the Veteran stated that he was stationed in Vietnam assigned to an infantry division and that his armored personnel carrier hit a mine, throwing him against a machine gun shield, resulting in a dislocated shoulder.  He said he was taken to a field hospital where he was treated for two days and was awarded a Purple Heart as a result of shrapnel in the shoulder.

In this case, the Veteran's Purple Heart and other medals indicate that he was in Vietnam and that he injured his left shoulder during service.  While it is conceivable that he may have injured his right shoulder during service, the Board finds that his current right shoulder disability (that exists today) is not related to any alleged in-service injury.  

First, the Board points out that the Purple Heart was awarded for the left shoulder.  

Second, the separation examination and report of medical history fail to indicate any musculoskeletal disabilities.  Given his treatment for the left should is clearly indicated, it would be reasonable to assume that if he were having problems with his other shoulder at this time he would have so indicated.   

Third, the first indication of a right shoulder disability is noted in his July 2007 claim for service connection, dated more than 40 years after separation from service.  

In addition, the Veteran himself told the VA examiner that his right shoulder disability had onset five years prior to the 2008 examination, in approximately 2003, or more than 36 years after separation from service, providing highly probative factual evidence against his own claim.   

Consequently, the evidence shows that any potential right shoulder injury in service was not a chronic disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Finally, and most probative of the issue is the VA examination report and opinion.  Specifically, the examiner diagnosed stable right shoulder joint impingement syndrome with bilateral shoulder acromioclavicular changes consistent with aging and not trauma and found that due to the lack of evidence of an in-service injury and lack of objective findings, the right shoulder disability is not related to service.

Even with consideration of the Veteran's highly honorable service and all combat presumptions, while the Board sincerely believes that the Veteran may have injured his right shoulder during service, the evidence simply does not show that any such injury was chronic in nature or that any current disability is in any way related to alleged in-service injuries.  The evidence, to include the Veteran's statements, does not support a finding of chronicity of symptomatology and actual provides highly probative evidence against such a finding. 

Regarding the Veteran assertions that his current problem from 2012 is the result of his injury from the 1960's, he is not competent to render an opinion on such matters as the onset and etiology of right shoulder stable joint impingement syndrome with bilateral shoulder acromioclavicular changes is not a disability readily observed by laypersons.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In sum, the Board finds that the preponderance of the evidence weighs against the claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.  § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  He was afforded a VA medical examination in November 2008.  The Board finds that the examination report is adequate for rating purposes because the examiner had the claims file for review and proffered an etiology opinion with rationale based upon all available evidence.  During his VA examination, the Veteran noted that he had been treated with physical therapy.  Because physical therapy records had not been associated with the claims file, in September 2010 VA asked him to provide contact information for his physical therapist and to complete and return consent and release documents so that records could be obtained.  He did not respond to VA's request or provide his records.  Thus, without adequate information, VA was unable to obtain the outstanding medical records.  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or that the VA has not attempted to obtain.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER


Service connection for a right shoulder disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


